Exhibit 10.1

 



Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 

 

 

AGREEMENT

 

BETWEEN

 

AIRBUS SAS

 

AND

 

AIRCOM PACIFIC Inc.

 

FOR

 

AERKOMM® K++

Band system certification and installation

 

 

 

 

 

 

 

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 1/32

 

 

This agreement (the “Agreement”), dated November 30, 2018 is made by and between

 

AIRBUS SAS, a French société par actions simplifiée with a share capital EUR
3,285,789,00 with its registered office at 2, rond-point Emile Dewoitine, 31700
Blagnac, France, registered with the Commercial and Companies Register of
Toulouse under number 383 474 814.

 

(Hereinafter referred to as “Airbus”);

 

and

 

Aircom Pacific, Inc., a Californian company created and existing under the laws
of California, registered under the number C3715361, with its head office at
44043 Fremont Blvd, Fremont, California 94560, USA (Hereinafter referred to as
the “Customer”).

 

Hereafter, Airbus and the Customer are referred to individually as the “Party”
and collectively as the “Parties”.

 

WHEREAS

 

(A)Airbus is an aircraft manufacturer, having acquired knowledge, experience and
expertise in the defining, designing, manufacturing, certification, sale and
support of Airbus aircraft;

 

(B)the Customer, is an aircraft global connectivity solution provider, who
supplied a AERKOMM® K++ system (the “System”);

 

(C)both Parties acknowledge being skilled in the aeronautical profession;

 

(D)the Parties signed a Non-Disclosure Agreement dated on September 28th, 2017
and referenced JS/CT1707107, in connection with the development of the Retrofit
Solution, as this term is defined below in (E) (the “NDA”);

 

(E)the Customer selected Airbus to develop and to certify as per Airbus Design
Organisation Approval (“DOA “) a complete solution allowing to install the
System on Airbus single aisle aircraft family to the exclusion of the Airbus
A318, and to apply for and obtain a Supplemental Type Certificate (the “STC”),
from the relevant Airworthiness Authorities (as defined in below Clause 1),
needed to carry out and certify the aircraft’s modification (the “Retrofit
Solution”);

 

(F)the Customer and Airbus have discussed the embodiment of the Retrofit
Solution on the Aircraft as this term is defined in Clause 1 below (the
“Embodiment”);

 

(G)Airbus is willing to provide the Customer with the Retrofit Solution, the
Embodiment and the flight test as further described in Article 4 (all together
being the “Services”), to the Customer;

 

(H)the Parties signed a memorandum of understanding, referenced SA44CT1800984,
dated on March 7th 2018, (the “MOU”), to define, as a basis for negotiating such
Agreement, the terms and conditions of supply of the Services by Airbus to the
Customer;

 

(I)the MOU is a part integral of the Agreement;

 

(J)the Parties agree to enter into the Agreement to define the terms and
conditions of supply by Airbus to the Customer of the Services;

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 2/32

 

 

NOW THEREFORE, in consideration of the above, the Parties agree as follow:

 

1.DEFINITIONS AND GLOSSARY

 

1.1.Definitions

 

For the purpose of the Agreement, capitalized terms used herein and not
otherwise expressly defined in this Agreement shall have the meaning assigned
thereto in the MOU.

 



“Additional Work” means any activity which is not part of the Services and
subject to an Additional Work Order. The scope and the price of Additional Work
shall be mutually agreed between the Parties.     “Additional Work Order” means
the document describing any Additional Work to be performed on the Aircraft, in
the form of Appendix D to this Agreement. It shall be signed by the Parties.    
“Aircraft” means the Airbus Single Aisle head of version aircraft belonging to
the Aircraft Owner and for which the Customer has received an authorisation to
install the Retrofit Solution from the Aircraft Owner. Such Aircraft shall be
compliant as per EASA airworthiness requirements.     “Aircraft Owner” means
Operator or Airline or any entity, which maintains title ownership of the
Aircraft and of Additional Aircraft.     “Airworthiness Authorities” means the
governmental official authority having the jurisdiction to approve the aircraft
design, manufacture and airworthiness.     “BFE”/“Buyer’s Furnished Equipment”
means new and/or used engines or components supplied by the Customer for the
execution of the Agreement.     “Business Day(s)” means a day, other than a
Saturday or Sunday, on which business of the kind contemplated by this Agreement
is carried on in France or, where used in relation to a payment, which is a day
on which banks are open for business in France.     “CAAC” means Civil Aviation
Administration of China.     “Customer’s Input Data” means the document
gathering the data necessary for the performance of the Service in the form of
Appendix H.     “EASA” means European Aviation Safety Agency.     “EASA Part
145” shall mean annex II of the commission regulation EU N° 1321/2014 and
related EASA decision, as amended from time to time.     “FAA” means the United
States Federal Aviation Administration.     “Flight Test” means a flight with a
specific flight profile as agreed by Airbus and the Customer for the purpose of
certifying that the Aircraft meets all applicable safety and performance
requirements of the Aviation Authority. And subject to the signature by the
Parties of a distinct and separate agreement.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 3/32

 

 

“ITCM” means Initial Technical Meeting     “Known Aircraft Configuration” means
the configuration of the Aircraft at delivery by Airbus to the first customer
and as modified by the successive owners and/or operators of the Aircraft and/or
their respective subcontractors, provided those modifications have been formally
notified to Airbus upon their embodiment.     “Location” means the location
where the Embodiment will be performed in Airbus’ and or its subcontractor’s
facilities in Europe, which shall be communicated by Airbus to the Customer at
least one (1) month before the start of the Embodiment.

 

1.2.Glossary

 

AAP

Additional Attendant Panel A/C Aircraft ACP Area Call Panel ADIRS Air Data
Inertial Reference System ADIRU Air Data / Inertial Reference Unit AES Aircraft
Earth Station AIP Attendant Indication Panel APM Airplane Personality Module ASA
Above Service Altitude CAM Cabin Assignment Module C/B Circuit Breaker CBMU
Circuit Breaker Monitoring Unit DSI Discrete Input DSO Discrete Output Eth
Ethernet FAP Flight Attendant Panel FMA Fuselage Mounted Antenna GES Ground
Earth Station GNSS Global Navigation Satellite System HBCS High Bandwidth
Connectivity System HPA High-Power Amplifier IF Intermediate Frequency IMU
Inertial Measurement Unit INS Inertial Navigation System IO Input/Output IRS
Inertial Reference System IRU Inertial Reference Unit KANDU Ka-band Aircraft
Data Network Unit KRFU Ka-band Radio Frequency Unit L/H Left-hand LRU Line
Replaceable Unit MCDU Multipurpose Control & Display Unit ModMan Modem Manager
N/A Not applicable

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 4/32

 

 

OAE Outside Aircraft Equipments ORT Owner Requirements Table P/B Push-Button PF
Power Factor PODD Passenger Owned Device Domain R/H Right-hand SB Service
Bulletin SDCU Smoke Detection Control Unit SNMP Simple Network Management
Protocol STC Supplemental Type Certificate SW Software TRS Technical
Repercussion Sheet WAP Wireless Access Point WoW Weight on Wheels    

 

2.SCOPE

 

The scope of the Agreement is to define the general understandings of the
Parties with regard to the supply by Airbus to the Customer of the Services (as
further defined in below Article 4)

 

3.PREREQUISITES

 

The supply of the Services by Airbus to the Customer shall be subject to the
prior provision by the Customer of:

 

●An insurance certificate compliant with Airbus’ insurance requirements as
mentioned in the GTCS; ●A work order duly signed by a representative of the
Customer; ●A purchase order (the “Purchase Order”) fully compliant with the GTCS
requirements. ●Any necessary Buyer’s Furnished Equipment at least one (1) month
before the start of the Embodiment

 

4.DESCRIPTION OF THE SERVICES

 

Airbus undertakes to provide the Customer with the Services including:

 

4.1.The Retrofit Solution:

 

Airbus undertakes to provide the Customer with the Retrofit Solution which
includes service bulletin (SB) and the material kits (the “Kits”) (as further
described in Appendix A hereto). The Retrofit Solution also includes the update
of technical and operating manuals pertaining to the Aircraft and provision of
aircraft configuration control.

 

The Retrofit Solution defined by Airbus is based on the aircraft
pre-modification configuration as known to Airbus (first Aircraft delivery
configuration and/or modified by the reported incorporation of Airbus SB and/or
the relevant engineering order).

 

Airbus shall not be held liable towards the Customer for any consequence
(including but not limited to delays) in relation with any modifications
performed by the Customer and /or the Aircraft Owner or any other entity on the
Aircraft. Any such deviations or modifications may result in additional costs
for which the Customer shall be solely responsible.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 5/32

 

 



Certification of the Retrofit Solution:

 

It is understood between the Parties that:

 

a.       The approval of the Retrofit Solution by the EASA and by the FAA, will
be under Airbus’ responsibility.

 

b.       The approval of the Retrofit Solution by Airworthiness Authorities,
others than the EASA and the FAA, shall remain at all times solely under the
Customer’s responsibility. Nevertheless Airbus, undertakes to provide an
advisory assistance, upon request of the Customer, for the purpose of requesting
the CAAC certification of the Retrofit Solution.

 

4.2.The Embodiment:

 

Airbus undertakes to perform the Embodiment as described in Appendix B hereto.

 

Airbus has the right to subcontract the Embodiment in whole or in part. In such
case, the subcontractor’s work shall be managed and performed under the
supervision of Airbus and Airbus shall remain liable for the work performed by
any of its subcontractors.

 

The subcontractor shall be an approved organisation under EASA PART 145
requirements.

 

The Embodiment service defined by Airbus is based on the Known Aircraft
Configuration. Airbus shall not be held liable towards the Customer for any
consequence (including but not limited to delays) of any deviations to the Known
Aircraft Configuration, as a result of any modifications and/or repairs
performed by the Customer, the previous Aircraft owners and/or operators and/or
their respective subcontractors on the Aircraft and not formally notified to
Airbus upon their embodiment or not compliant with Airbus service bulletins.

 

Should modifications and/or repairs not be covered by an Airbus service
bulletin, the Customer undertakes to provide Airbus with all necessary
engineering documents approved by the Competent Airworthiness Authority. The
formal approval of said modifications or repairs shall remain at all times under
the Customer’s sole responsibility.

 

Any revision of the Aircraft technical publications shall remain under the
responsibility of the Customer and, in no event, shall be deemed to be part of
the Work and/or Additional Work.

 

4.3.Flight Test

 

Upon request by the Competent Airworthiness Authority, Airbus shall perform a
flight test, if necessary, and limited to one (1). Should a flight test be
required, such flight test shall be subject to the signature by the Parties of a
separate and distinct agreement and shall be performed over the European Union
flying area.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 6/32

 

 

5.DELIVERY OF THE SERVICES

 

Provided that:

 

i.all pre-requisites set forth in clause 3. have been satisfied and,    

ii.the Aircraft is available at the Location at least one (1) Business Day
before the start of the Embodiment and,    

iii.Payments of the invoices corresponding to the first instalment (commitment
fee) and to the ITCM milestone are made in accordance with the Appendix F
“invoicing schedule”;

 

Airbus shall provide the Services to the Customer as from the validation of the
ITCM for a twelve (12) months period.

 

6.TERMINATION FOR DEFAULT OF A PARTY

 

Either Party may terminate this Agreement:

 

(i)if the other Party discontinues its business, becomes insolvent or goes into
liquidation or files for protection from its creditors under any applicable law
relating to bankruptcy or insolvency or if any analogous event in any
jurisdiction shall take place;

 

(ii)if the other Party fails to perform any one or more of its obligations under
this Agreement and does not remedy the situation within sixty (60) days after
the receipt of written notice sent by registered mail by the other Party
specifying the breach and making reference to the provisions of this Clause of
the Agreement.

 

In such cases, the non-defaulting Party shall, without incurring any liability
whatsoever, have the right to terminate the Agreement in whole or in part by
giving a thirty (30) days written notice of termination to the other Party to
that effect by registered mail, without prejudice to the rights of the Party
which terminates the Agreement to claim damages and any other remedies which it
may have at law and/or under the Agreement.

 

7.COMMERCIAL CONDITIONS

 

7.1.General terms

 

The price here below mentioned is:

 

-Expressed in United States Dollars (USD),

-Economic Conditions 2018,

-Based on the Known Aircraft Configuration.

 

7.2.Prices

 

The price to be paid by the Customer to Airbus for the Services amounts to
**CONFIDENTIAL INFORMATION - REDACTED**1 (the “Price”)

 

The Price excludes:

 

-All expenses for fuel, oil and landing fees in connection with the Embodiment
and/or additional work subject to this Agreement, if any, such additional work
shall be defined in the additional work order (in Appendix D) and shall be
mutually agreed between the Parties.



-Any pre-modification requirements that shall be subject to a separate
agreement.

-Customs, taxes and fees (except taxes levied on the net income of Airbus) which
shall be borne by the Customer, if any.

 

 





 



1 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 7/32

 

 

The Price to be paid by the Customer for any additional Airbus Single Aisle
aircraft will be subject to a separate agreement.

 

8.INVOICING AND PAYMENT TERMS

 

8.1.Commitment fee

 

The non-refundable commitment fee of **CONFIDENTIAL INFORMATION - REDACTED**2
received by Airbus from the Customer (the “Commitment Fee”) in accordance with
the terms of the memorandum of understanding referenced SA44CT1800984 and signed
between the Parties on March 7th 2018 (the “MOU”) shall constitute an instalment
in respect of the Price. This instalment shall be deducted from the first
payment milestone as detailed in the invoicing schedule (in Appendix F)

 

The Customer acknowledges that any delay in the settlement of the Commitment Fee
may delay the delivery of the Services at any other dates defined and notified
by Airbus to the Customer.

 

8.2.Price

 

The Price shall be invoiced in accordance with the invoicing schedule as
detailed in Appendix F here attached.

 

In case of delay of the Customer in providing the BFE qualification documents,
if any, on due date, which cause a delay in the Retrofit Solution, Airbus shall
be entitled to invoice ninety percent (90%) of the Service Price at the dates
set forth in Appendix H.

 

Payment shall be made in accordance with the terms and conditions of the Airbus
“General Terms and Conditions of Supply” (GTCS) as attached in Appendix G.

 

Payment shall be made to the account of Airbus with:

 

Or otherwise directed by Airbus.

 

9.CONFIDENTIALITY

 

This Agreement is considered to be confidential between the Customer and Airbus.
The Customer shall not disclose it or part of it to any third party without the
prior written consent of Airbus.

 

This Agreement shall be governed by the NDA (as such term is defined in the
“Whereas”).

 

 



 

2 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 8/32

 

 

10.GENERAL TERMS AND CONDITIONS OF SUPPLY

 

The supply of the Services is subject to Airbus General Terms and Conditions of
Supply (the “GTCS”), , except that, to the extent that any provision of the GTCS
conflicts with any term of this Agreement, this Agreement shall prevail.

 

The Customer acknowledges having read and understandood the GTCS.

 

11.ENTRY INTO FORCE

 

The Agreement shall enter into force cumulatively, i) upon the last signature of
the Agreement, by duly authorised representatives of each Party and ii) upon
receipt by Airbus of the Purchase Order.

 

12.ORDER OF PRECEDENCE

 

In the event of any conflict between the following documents, the order of
precedence between them shall be:

 

●The Purchase Order ●The Agreement; ●The GTCS; ●Other documents mentioned under
this Agreement.

 

13.COUNTERPARTS

 

This Agreement may be executed by the parties hereto in in two (2) separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 9/32

 

 

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be
executed by their duly authorized signatories as of the date first above
written:

 



For Aircom Pacific, Inc.   For AIRBUS S.A.S.           Name:     Name:          
  Title:     Title:             Signature:     Signature:                   For
AIRBUS S.A.S.                 Name:                   Title:                  
Signature:  

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 10/32

 

 

APPENDIX A

 

GENERAL DESCRIPTION OF THE RETROFIT SOLUTION

 

1AIRCRAFT INVOLVED

 

Aircraft MSN: To be identified before the ITCM validation.

 

2.RETROFIT SOLUTION DESCRIPTION

 

Airbus will develop a complete solution allowing to install the System on the
Aircraft and to apply for and obtain a Supplemental Type Certificate (the
“STC”), from the relevant Airworthiness Authorities (the EASA and the FAA)
needed to carry out and certify the System installation on Airbus Single Aisle
Aircraft family to the exclusion of the Airbus A318 aircraft.

 

The Parties agree that the System compatibility with the Aircraft type
certificate requirements, explicitly including OAE mass, shall be solely
determined by Airbus.

 

In the event that Airbus identifies one or several incompatibilities between the
System and the Aircraft type certificate requirements:

 

●all work resulting from the non-compliance of the FMA’s interface loads leading
to structural reinforcements shall be treated as Additional Work and such
non-compliance shall result in a revision of the various time frames mentioned
below;

 

●The Customer shall be responsible for the architecture and performance, as
defined in the appropriate product specifications of the System;

 

●the Services shall be provided using Airbus standard electrical wiring approved
for use on the Single Aisle Aircraft;

 

●the following LRU shall be provided by The Customer to AIRBUS at no cost:
KANDU, KRFU, MODMAN, FMA, router and associated WAP, APM, WIFI antenna, GPS
antenna;

 

●any additional Customer’s LRU qualifications tests or bird strike tests
required by Airbus or by the relevant Airworthiness Authorities is excluded from
the Services and shall be performed under the Customer responsibility;

 

The Customer fully understands and acknowledges that the supply of the Service
by Airbus to the Customer is subject to the prior receipt by Airbus of the
Customer’s Input Data, as detailed in Appendix H. Additional or deleted tasks to
be performed by Airbus will be confirmed between the Parties during and no later
than the ITCM and will be documented in the work sharing document included
hereafter in Appendix H “Customer’s Input Data follow-up”.

 

Should the Customer fail to comply with these obligations, Airbus shall have no
liability whatsoever for the related non-performance and/or improper performance
and/or delayed performance of the Services. Furthermore, should such late or
imperfect delivery of the Customer’s Input Data result in additional costs for
Airbus, such additional costs shall be borne by the Customer.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 11/32

 

 

i. SB

 

  SB Title   53-XXXX Structural provision ARINC 791   44-XXXX System provision
for AERKOMM® K++   44-XXXX Radome and adapter plate installation   44-XXXX
Equipment installation and activation   XX-XXXX STC

 

ii. SFE and/or the Kits

 

The kits shall be provided by Airbus in the quantities as per SB requirements
and shall include the following:

 

●Structural parts, brackets, mounts, racks, clamps, ●Wire harnesses (including
coax cable) with associated connectors, breakers, as required, ●All power
supplies components, ●Routing and clamping hardware as required, ●Placards as
required.

 

iii. BFE

 

The BFE shall be provided by the Customer and shall include the following:

 

●Radome with associated adapter plate and skirt ●Antenna ●KANDU ●KRFU ●Modman
●APM ●Wiring Interface ●Router ●WAP ●Wifi antenna

 

3       PRE-MODIFICATION CONFIGURATION

 

The Retrofit Solution is based the Known Aircraft Configuration below detailed.

 

4       PREREQUISITE

 

**CONFIDENTIAL INFORMATION – REDACTED**3

 

 



 



3 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 12/32

 

 

APPENDIX B

 

DESCRIPTION OF THE EMBODIMENT SERVICE

 

The following technical description provides guideline for AERKOMM® K++ Band
installation on an Airbus A319. Such description shall not be considered as a SB
and may be subject to modification according to aircraft configuration.

 

1.DESCRIPTION

 

**CONFIDENTIAL INFORMATION - REDACTED**4

 

1.1.Structural System provision

 

Airbus shall install the infrastructure for the system-/equipment installation
in the SA cabin as per below scope.

 

**CONFIDENTIAL INFORMATION – REDACTED**4

 

1.2.KANDU (Ka-band Aircraft Networking Data Unit)

 

The KANDU provides power to the satellite antenna and uses aircraft navigation
data to control its movement.

 

**CONFIDENTIAL INFORMATION – REDACTED**4

Only environmental cooling is needed for the KANDU. A clearance of 2” over it
shall be allowed for it.

The KANDU is required to be flames and smoke self-containing, thus no extra
smoke detection device is needed for it.

**CONFIDENTIAL INFORMATION – REDACTED**4

 

KANDU (Picture for reference)                                   Fig 2 (Picture
for reference)

 

1.3.ModMan (Modem Manager)

 

The MODMAN is the device used to host the modem, which converts the satellite
data stream.

**CONFIDENTIAL INFORMATION – REDACTED**4

Only environmental cooling is needed for the MODMAN, A clearance of 2” over it
shall be allowed for it.

The MODMAN is required to be flames and smoke self-containing, thus no extra
smoke detection device is needed for it.

 

**CONFIDENTIAL INFORMATION – REDACTED**4

 

Picture for reference

 

 



 



4 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 13/32

 

 

1.4.KRFU

 

The KRFU converts frequencies from the modem to prepare for transmission to the
satellite

 

**CONFIDENTIAL INFORMATION – REDACTED**5

Only environmental cooling is needed for the MODMAN, A clearance of 2” over it
shall be allowed for it.

 

**CONFIDENTIAL INFORMATION – REDACTED**5

 

Picture for reference

 

1.5.Antenna and Radome

 

The Ka antenna which consists of two large aperture phased-array antennas,
transmits data to and from the aircraft

**CONFIDENTIAL INFORMATION – REDACTED**5

 

This modification describes the installation of external provisions as well
adapter plate with Radom for a KA-Band antenna.

 

**CONFIDENTIAL INFORMATION – REDACTED**5

 

1.6.Power

 

The electrical power for the KANDU, ModMan and KRFU obtain power from 2000VU.

 

1.7.Ditching switch

 

This discrete is used to automatically inhibit transmissions during de-icing
flight phase. At this phase flight crew is requested to close all outside air
inlets for the cabin to prevent deicing fluid ingestion in the air system. This
is done using the ditching switch. After deicing the switch is returned to
normal operative position by the flight crew.

 

 



 



5 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 14/32

 

 

The discrete signal is collected from the corresponding switch in ICP (see
figure below) via two relays at 103VU (see interconnection diagram) and is
routed to the “Tx Control” discrete input port at the KANDU.

 

[ex10-1_001.jpg]

 

1.8.Weight on Wheels (WoW)

 

The ModMan is linked to Landing Gear through the LGCIU2.

 

1.9.IRS data

 

A direct link to an ADIRU provides the Ka with the IRS data needed to steer the
antenna in order to aim the satellite for any A/C geographical position and
flying attitude. This data come from ADIRU3 via an ARINC 429 bus. The selected
route (2M) is the IR bus 4 of ADIRU 3.

 

2.Ka BAND AND EQUIPMENT INSTALLATION

 

●** CONFIDENTIAL INFORMATION - REDACTD**6

 

2.1.Scope of the modification

 

The Scope of Change is built for answering the Customer’s request for an
implementation of a high band width connectivity suite using AERKOMM® K++
Aircompac architecture (Ka band) as follow:

 

●Install the future high broadband connectivity/entertainment system from
Aircompax using a KA band satellite constellation.

●Install a complete cabin wireless connection system using WiFi protocol.

 

The modification leads to:

 

●Install structural provision Arinc791

●Install structural fittings and equipment base plate,

●Install Fuselage Mount Antenna (FMA - **CONFIDENTIAL INFORMATION -
REDACTED**6),

●Install the skirt and the radome,

●Install electrical provisions from external LRU to the fuselage feedthrough,

●Intall electrical and mechanical provisions,

 

 



 

6 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information. 

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 15/32

 

 

●Install a KRFU (**CONFIDENTIAL INFORMATION - REDACTED**[7]),

●Install an KANDU (**CONFIDENTIAL INFORMATION - REDACTED**7),

●Install a MODMAN (**CONFIDENTIAL INFORMATION - REDACTED**7),

●Install a Server / Router (**CONFIDENTIAL INFORMATION - REDACTED**7)

●Install two Wireless Access Points 802.11 a/b/g/n/ac (cWAP) equipped with
inside antennas,

●Install a On/Off switch and a reset pushbutton.

 

A cabin router from **CONFIDENTIAL INFORMATION - REDACTED**7

 

2.2.Installation Kit

 

The kit(s) supplied by Airbus shall include the following:

 

**CONFIDENTIAL INFORMATION – REDACTED**7

 

Certification

 

All parts & equipment will be covered by appropriate certificates (EASA Form1),
except for equipment delivered with FAA 8130-3Form.

 

2.3.EMI Tests

 

The Ka Satcom System tests (including functional tests, EMI and T-Ped) shall be
performed by Airbus.

 

3.ADDITIONAL WORK

 

Any required activity which is not part of the Embodiment service shall be
subject to an Additional Work Order as per Appendix D hereto (the “Additional
Work Order”). The scope and the price of Additional Work shall be mutually
agreed between the Parties.

 

The Additional Work shall be performed by Airbus and/or its subcontractors in
accordance with EASA Part 145 regulation.

 

The Supplementary Type Certificate (the “STC”) may be required to be validated
by the Airworthiness Authorities of the country of registration chosen by the
Customer other than the EASA or FAA. In such case, Part 145 organization in
charge of the Work will perform the task, but additional work (if any is
identified jointly by the Part 145 organization and Airbus) required for this
STC validation shall be covered by the Customer via Additional Work.

 

In the event an acceptance and/or ferry flight requiring an Airbus crew is
needed, such flights shall not be considered as Additional Work and shall be
subject to the signature of a specific and distinct agreement by the Parties.

 

 



 

7 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 16/32

 

 

4.CUSTOMER’S OBLIGATIONS

 

4.1.The Customer shall be responsible for obtaining the approval of the Aircraft
Owner for the performance of the Embodiment and/or the Additional Work, and
shall indemnify and keep Airbus harmless from all consequences of any
non-approval by the Aircraft Owner of the Embodiment and/or Additional Work.

 

4.2.The Customer shall carry out any custom clearance activity related to the
Embodiment and/or Additional Work and Airbus shall not be held liable for any
delay in the performance of the Embodiment and/or Additional Work related to
said custom clearance activity.

 

4.3.In the event tools and/or tooling are sent by Airbus and/or its
subcontractors to the Location and upon completion of the Embodiment and/or
Additional Work, the Customer shall obtain the customs clearance of said tools
and/or tooling within seven (7) days after Airbus has packed such tools and/or
tooling.

 

4.4.The Customer shall inform Airbus that such tools and/or tooling are
available for return shipment to a location specified by Airbus, as soon as the
customs have been cleared by the Customer and the Customer shall organise such
shipment.

 

4.5.Should the Customer fail to comply with the obligations mentioned in Clause
4.2. and 4.3. above in due time, Airbus reserves the right to charge the
Customer for any related costs and expenses incurred by Airbus in relation with
said relevant non-compliance.

 

4.6.The Customer shall provide to Airbus and/or its subcontractors as the case
may be, the following:

 

●all up to date documentation relating to the Aircraft, which is necessary for
the performance of the Service (such as, but not limited to configuration and
maintenance history);

 

●any equipment, upon Airbus’ request, which might be necessary to replace
defective units and/or be required for the Aircraft and, if any equipment has
been removed by the Customer for maintenance, repair or overhaul, return such
equipment to enable the functional testing, if any.

 

●any such equipment provided and/or returned by the Customer shall be
serviceable and accompanied by an authorized release certificate;

 

●any necessary equipment which are not to be supplied by Airbus (serviceable,
accompanied by an authorized release certificate). Such equipment must be
delivered on dock at the Location no later than five (5) business days before
the start of the Embodiment service.

 

4.7.The Customer shall remain responsible for all flights management in terms of
territory overflight clearances, flight permits and pilots. This responsibility
concerns the flights to and from the place where the Service is scheduled, and
any ferry and/or acceptance flight needed after completion of the Service.

 

4.8.The Customer shall comply with any applicable regulations at the Location
site including but not limited to health, safety, security, and environment and
internal regulations as specified in Airbus prevention plan communicated by
Airbus in due time. Should the Customer fail to comply with said regulations,
the provisions of Clause 5 hereto shall apply.

 

5.RIGHT TO STOP THE EMBODIMENT SERVICE

 

5.1.Airbus shall not be required to commence or continue the Embodiment and/or
the Additional Work at the Location during any period, and Airbus reserves the
right at its sole discretion (i) to recall its personnel on site and re-export
all its material and tools or (ii) to suspend the performance of its obligations
under this Agreement or (iii) to terminate this Agreement, without incurring any
liability whatsoever in respect of such termination or suspension when :

 

●there is a labor dispute or stoppage in progress or work stoppage, and/or



●there exists in Airbus view war or warlike or terrorist operations, riot or
insurrection in the country of the Location or any other situation which
possibly poses a threat of injury or death to Airbus personnel, or which
endangers the health of such personnel, and/or

●there exists in Airbus view a potential risks for the Airbus personnel assigned
to the performance of the Embodiment and/or Additional Work in respect of the
health, safety, security, and environment requirements.

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 17/32

 

 

5.2.In case the Agreement is suspended, the Parties shall agree on the date and
conditions under which the performance of the Agreement shall be resumed and
Airbus reserves the right to invoice the Embodiment and/or Additional Work
performed until said suspension.

 

5.3.In case the Agreement is terminated, Airbus’ obligations shall then be
limited to the Embodiment and Additional Work completed up to the date of said
termination. The Customer’s obligations shall be limited to the payment of the
Embodiment and Additional Work completed or in progress at the date of such
termination.

 

5.4.In case Airbus and/or its subcontractor(s) is/are not able to perform the
Embodiment and/or Additional Work due to causes exterior to Airbus and/or its
subcontractor(s) or to circumstances attributable to the Customer, the Customer
shall keep Airbus informed as soon as possible of and agree with Airbus on the
date as from which Airbus or its subcontractor(s), will be able to resume the
performance of the Embodiment and/or Additional Work.

 

5.5.The Customer shall indemnify and keep Airbus harmless from any and all
consequences of the non-performance incurred by Airbus and Airbus reserves the
right to invoice the corresponding costs and expenses, in accordance with the
Article 8 of the Agreement.

 

6.TITLE AND RISK OF LOSS

 

6.1.Title to and risk of loss of the Head of Version Aircraft and all parts,
materials and equipment removed from the Head of Version Aircraft and all parts,
materials, equipment, tools and tooling provided by the Customer shall remain
with the Customer.

 

6.2.Title to all parts, materials and equipment furnished by Airbus shall remain
with Airbus except that, upon payment to Airbus, title to those parts, materials
and equipment actually used for the Embodiment and/or Additional Work shall pass
to the Customer.

 

6.3.Risk of loss of all parts, materials and equipment furnished by Airbus to be
used in the Work and/or Additional Work shall remain with Airbus until
installation on the Aircraft.

 

6.4.Title to and risk of loss of all tools and tooling provided by Airbus shall
remain with Airbus at all times.

 

7.REPORTS AND CERTIFICATES

 

The continuing airworthiness of the Head of Version Aircraft shall be under the
Aircraft Owner’s sole responsibility in compliance with the regulations
applicable to the Aircraft Owner’s Competent Airworthiness Authority.

 

7.1.Incoming Inspection Report

 

Airbus and the Customer shall sign, before the start of the Embodiment service,
an Incoming Inspection Report evidencing the inspection performed on the Head of
Version Aircraft.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 18/32

 

 

7.2.Certificate of Release to Service

 

To evidence the completion of the Embodiment and Additional Work, if any, Airbus
or its subcontractors as the case may be, will hand over a signed aircraft
Certificate of Release to Service for the Embodiment and Additional Work, if
any, performed by Airbus or its subcontractors on the Head of Version Aircraft.

 

7.3.Certificate of Performance of Maintenance Work

 

In the event of the Customer not having fulfilled the obligations to provide
and/or return equipment, components, accessories and parts maintained, repaired,
inspected or overhauled by the Customer with an authorized release certificate
(FAA 8130-3 or EASA Form 1 or TCA 24-0078), Airbus or its subcontractors will
hand over a signed Certificate of Performance of Maintenance Work.

 

Airbus or its subcontractors shall have the right not to deliver any of the
above certificates should the Customer not have complied with any airworthiness
rules applicable to the performance of this Agreement and/or to the Head of
Version Aircraft.

 

7.4.Certificate of Acceptance

 

To evidence the acceptance of the Embodiment by the Customer, Airbus and the
Customer shall sign a “Certificate of Acceptance” in conjunction with the
handover of the above mentioned certificates.

 

The certificate shall be in the form attached in Appendix C.

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 19/32

 

 

APPENDIX C

 

“CERTIFICATE OF ACCEPTANCE”

 

Embodiment on Head of Version Aircraft _____, MSN _____, has been accomplished
by Airbus in accordance with the on aircraft technical services Agreement, Ref
________, between the Customer and Airbus.

 

Such Embodiment is hereby accepted by the Customer on this day of
_____________________, together with the original copy of the working party
report reflecting such Embodiment.

 

For and on behalf of For and on behalf of    

For AIRCOM PACIFIC, Inc

 

Name:

 

Title:

 

Signature:

 

Date:

For AIRBUS S.A.S.

 

Name:

 

Title:

 

Signature:

 

Date:

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 20/32

 

 

APPENDIX D

 

“ADDITIONAL WORK ORDER” (TEMPLATE)

 

[ex10-1_002.jpg] 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 21/32

 

 

APPENDIX E

 

DELIVERY SCHEDULE

 

The delivery schedule for the Services is as follows:

 

The timeframe for completion and testing of the Retrofit Solution shall be the
following:

 

**CONFIDENTIAL INFORMATION - REDACTED**8

 

The Customer and Airbus shall agree on the Delivery Date of the Single Aisle
Aircraft Head of Version,

 

**CONFIDENTIAL INFORMATION – REDACTED**8

 

Commencing on the Delivery Date, Airbus shall perform the Embodiment on the
Single Aisle Aircraft Head of Version in accordance with all the requirements of
this Agreement

 

**CONFIDENTIAL INFORMATION – REDACTED**8

 

The Redelivery Date may be postponed pursuant to an Excusable Delay as per
Clause 14 of the GTCS.

 

 



 



8 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 22/32

 

 

APPENDIX F

 

INVOICING SCHEDULE

 

1       Commitment Fee paid in accordance with the terms of the memorandum of
understanding referenced SA44CT1800984 and signed between the Parties on March
7th 2018 (the “MOU”) (amounting to **CONFIDENTIAL INFORMATION - REDACTED**9

**CONFIDENTIAL INFORMATION - REDACTED**9

 

2       Invoicing schedule

 

Notwithstanding the Commitment Fee the Services will be invoiced as follows:

**CONFIDENTIAL INFORMATION - REDACTED**9

 

Above prices are Economic Conditions 2018.

 

APPENDIX G

 

Airbus’ General Terms and Conditions of Supply

 

FOR AIRBUS PRODUCTS AND SERVICES

 

1.PURPOSE

 

The general terms and conditions of supply contained herein (the “Terms”) shall
govern any and all quotations, proposals, sales and leases made by Airbus SAS
(the “Seller”) and orders placed by a customer (the “Customer”) concerning the
products and/or services directly or indirectly supplied by the Seller,
including but not limited to on-site support representative, training services,
spares parts and tools, supplier’s equipment, ground support equipment,
software, technical data and documentation, engineering services, modification
kits and technical assistance (individually or collectively the “Products and
Services”). The Customer and the Seller are referred to individually as a
“Party” and collectively as the “Parties”.

 

The Terms are published in the Seller’s Customer Services e-Catalogue (the
“CSC”) and available on Seller’s customer portal AirbusWorld.

 

For the purpose of the Terms, the term “Affiliates” shall mean, with respect to
the Seller, any other person or entity directly or indirectly controlling or
controlled by or under common control with the Seller.

 

2ORDERS - ORDER ACCEPTANCE – ORDER MODIFICATION

 

2.1Orders and Order acceptance

 

The provisions of the Terms shall apply to any and all purchase orders and
amendments thereto, placed by the Customer to the Seller in relation with the
Products and Services, and for which there is no reference to a specific
agreement entered into by the Parties (the “Order”). The Customer’s standard
terms and conditions of purchase or any similar terms and conditions are
expressly excluded under these Terms, notwithstanding any provision to the
contrary in such Customer’s standard terms and conditions of purchase.

 

 



 



9 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 23/32

 

 

The provision of Products and Services by the Seller shall be subject to the
fulfilment of the ordering and payment processes set forth in these Terms. The
obligations to buy for the Customer and to sell for the Seller the Products and
Services mentioned in the Order shall become binding upon the Parties and
therefore become a “Binding Order” only upon the issuance by the Seller of an
Order acceptance in written form.

 

Any Order for Products and Services must be sent by the Customer to the address
provided by the Seller either in the relevant Seller’s catalogue or by any other
means. If appropriate, Orders shall be placed in accordance with the relevant
ATA specifications and will be administered in accordance with ATA
specifications in force as of the date of performance of said Order. Orders
placed by the Customer shall include all appropriate information including but
not limited to the description and quantity of the Products and Services
ordered, the Order number, the delivery schedule and the Seller’s price, as
available. Orders for Products and Services shall be placed in writing (whether
by letter, telefax, or email) or electronically through the CSC as applicable.
The Seller will convert all Orders for spare parts to the concept of single item
orders in accordance with ATA SPEC 2000 Chapter 3.

 

For Products and Services subject to yearly subscription, such as but not
limited to technical data and software, the Customer shall place an Order to
initiate the subscription. Once it becomes a Binding Order, the subscription
remains in force until either Party notifies the other of its decision to
terminate such Binding Order in writing by October 31st of the then current year
at the latest, for a termination effective as from the 31st of December of the
current calendar year.

 

2.2Order modification

 

Any change to the Products and Services induced by the Seller after receipt of
an Order shall be notified for approval to the Customer and shall become binding
upon both Parties if no written objection is raised within eight (8) working
days from the date of such notification by the Seller. If the Customer issues a
written objection within the relevant period, the Parties shall negotiate in
good faith to reach a mutual agreement. If an agreement is not reached within
thirty (30) days of the issuance of an objection, the Order shall be deemed
cancelled without further formalities, provided that if the Seller specifically
manufactured or purchased part or all the Products or started performing the
Services, the Customer shall accept such Products and Services and/or part
thereof and pay relevant prices as reasonably determined by the Seller and which
shall not exceed the prices of the Binding Order as determined pursuant to
Section 5 “Prices” hereunder.

 

Any cancellation, modification and/or reduction in the terms and conditions of a
Binding Order by the Customer is subject to the prior written approval of the
Seller. Cancellation, modification or reduction of the Binding Order by the
Customer may result in additional charges to the Customer and the Seller
reserves its rights to retain any advance payment made by the Customer.

 

3DELIVERY

 

All sales of Products, except technical data, are made FCA – the place specified
by the Seller, as this term is defined in the Incoterms 2010 publication issued
by the International Chamber of Commerce (the “FCA - Incoterm”).

 

Sales of technical data are made DAP – the place specified by the Customer as
this term is defined in the Incoterms 2010 publication issued by the
International Chamber of Commerce (the “DAP - Incoterm”).

 

If appropriate, the Products will be packed in accordance with the relevant
specifications including, in particular, ATA specification 300. For technical
data, software documentation and their respective revisions, packing and
shipment shall be carried out by the adequate transportation method reasonably
appropriate in the Seller’s opinion, including in an electronic format. In the
event technical data, software, documentation and their respective revisions are
provided online, they shall be considered delivered once the Seller’s notice of
availability is electronically sent to the Customer.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 24/32

 

 

Claims against the Seller for shortages or apparent defects must be received by
the Seller in written form within thirty (30) days of the delivery of the
Products and Services to the Customer. After this period and even in the absence
of a formal acceptance document, the Products and Services shall be deemed
definitively accepted by the Customer.

 

EXPEDITE service is proposed by the Seller to the Customer, to expedite Products
twenty-four (24) hours a day all year, when the Customer qualifies relevant
orders as A.O.G (aircraft on ground), CRITICAL (imminent A.O.G or workstoppage)
or EXPEDITE (less than published or quoted lead time), pursuant to and in the
circumstances described in the “World Airline Suppliers’ Guide”, in the version
published as of the date of the Order by Air Transport Association of America.
The Seller reserves the rights to verify the accuracy of the A.O.G or CRITICAL
or EXPEDITE qualification made by the Customer and to apply additional fees in
case of inappropriate qualification of the Order, to cover corresponding costs
for the Seller.

 

The Seller reserves the rights to charge additional fees in case the Customer
has not nominated a forwarder as of the date of the Order.

 

The Seller will use commercially reasonable efforts to comply with the agreed
delivery schedule.

 

HOWEVER, DELIVERY DATES ARE APPROXIMATE AND THE SELLER SHALL NOT BE LIABLE FOR
ANY LOSS OF PROFITS, LOSS OF USE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHICH MAY
RESULT DIRECTLY OR INDIRECTLY FROM ANY DELAY IN THE DELIVERY OF PRODUCTS AND
SERVICES.

 

The Seller shall be entitled to make partial deliveries and/or partial
performance.

 

4TITLE AND RISK OF LOSS

 

With respect to sales of Product(s), title to the Product(s) delivered to the
Customer shall remain with the Seller until full payment of the entire price of
the Product(s) including principal and interest, and penalties, if any, has been
received by the Seller.

 

Notwithstanding the above, the Customer will bear all risk of loss of the
Products in accordance with the Incoterm specified in Section 3.

 

5PRICES

 

Prices for the Products and Services are available in the relevant Seller’s
catalogue or provided upon the Customer’s request to the Seller.

 

All prices are net and FCA or DAP, as applicable pursuant to Section 3 above.
All prices are exclusive of any taxes or duties that may be levied in connection
with the performance of any Binding Order, and that shall be paid by the
Customer.

 

Except in case of error or omission by the Seller in the price preparation or in
case of a material adverse evolution of any manufacturing costs, prices will
remain firm during the applicable calendar year.

 

Unless otherwise notified by the Seller, any quotation issued by the Seller
constitutes a firm and valid offer for ninety (90) days from the date of the
quotation, except for requests received within the last ninety (90) days of a
calendar year, in which case the Seller’s quotations are valid until the end of
such calendar year, unless otherwise stated in the quotation.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 25/32

 

 

The Seller reserves the right to charge the Customer for studies, documents or
drawings executed in response to a particular Customer’s request for quotation,
at a price covering at least the Seller’s costs.

 

Invoices for Products and Services shall be at the price indicated in the
Binding Order. Nevertheless, the Seller shall invoice Products and Services
subject to yearly subscription at the price indicated in the CSC valid at the
date of the invoice or in the relevant quotation or other contractual document
as applicable.

 

The Seller shall invoice Products and Services subject to successive deliveries
over more than one (1) year taking into account the yearly escalation formula
provided upon request or included into the corresponding quotation. Such
escalation shall apply to the remaining price to be paid regardless of any
down-payment which may have been requested in accordance with Section 6 of the
Terms.

 

6TERMS OF PAYMENT

 

**CONFIDENTIAL INFORMATION – REDACTED**10

 

7WARRANTY, REMEDY AND LIMITATION OF LIABILITY

 

Subject to the limitations and conditions hereinafter provided, the Seller
warrants to the Customer that the Seller’s parts manufactured by the Seller and
bearing a Seller’s part number (the “Seller Parts”) will at the date of delivery
be free (i) from defects in material and (ii) from defects in workmanship,
including but not limited to processes of manufacture.

The warranty described above will be limited to those defects, which become
apparent upon delivery of the Seller Parts to the Customer (a) within thirty six
(36) months for new Seller Parts and (b) within twelve (12) months for used
Seller Parts.

 

IN THE EVENT OF A FAILURE FALLING WITHIN THE SCOPE OF THE WARRANTY DESCRIBED IN
THE PARAGRAPH ABOVE, THE SELLER’S SOLE AND EXCLUSIVE LIABILITY SHALL BE AT ITS
OPTION TO REPAIR OR REPLACE THE DEFECTIVE SELLER PARTS OR CREDIT THE CUSTOMER’S
ACCOUNT FOR ANY SUCH SELLER PARTS, PROVIDED THAT (A) THE SELLER IS NOTIFIED IN
WRITING WITHIN SIXTY (60) DAYS OF DISCOVERY BY THE CUSTOMER OF SUCH FAILURE; AND
(B) SUCH SELLER PARTS ARE RETURNED TO THE SELLER CIP – AS THIS TERM IS DEFINED
IN INCOTERMS 2010 PUBLICATION ISSUED BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “CIP-INCOTERM”) - SELLER’S SPARES SUPPORT AND SERVICES, P.O. BOX 630262,
D-22312 HAMBURG, GERMANY OR ANY OTHER PLACE AS INDICATED BY THE SELLER ; AND (C)
THE SELLER’S EXAMINATION OF SUCH SELLER PARTS SHALL DISCLOSE TO THE SELLER’S
SATISFACTION THAT SUCH ALLEGED FAILURE ACTUALLY EXISTS AND IS NOT CAUSED BY
ACCIDENT, MISUSE, NEGLECT, ALTERATION, IMPROPER INSTALLATION, REPAIR OR TESTING.

 

If the Seller has obtained a supplier warranty, in its capacity as buyer of all
or part of the Products and Services which are sold to the Customer, the Seller
shall transfer to the Customer any remaining portion of such warranty, provided
such warranty is transferable.

 

SHOULD ANY TECHNICAL DATA PROVIDED BY THE SELLER CONTAIN ANY NON CONFORMITY OR
DEFECT, THE SOLE AND EXCLUSIVE LIABILITY OF THE SELLER SHALL BE TO TAKE ALL
REASONABLE AND PROPER STEPS TO, AT ITS OPTION, CORRECT OR REPLACE SUCH TECHNICAL
DATA.

 

 



 



10 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 26/32

 

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS “SELLER” IS
DEFINED BELOW FOR THE PURPOSES OF THIS SECTION) AND REMEDIES OF THE CUSTOMER SET
FORTH IN THESE TERMS ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE CUSTOMER
HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF THE SELLER AND RIGHTS, CLAIMS AND REMEDIES OF THE CUSTOMER
AGAINST THE SELLER, EXPRESS OR IMPLIED HOWSOEVER, ARISING BY LAW OR OTHERWISE,
WITH RESPECT TO ANY SELLER PARTS, PRODUCTS AND SERVICES DELIVERED UNDER THESE
TERMS INCLUDING BUT NOT LIMITED TO : (A) ANY WARRANTY AGAINST HIDDEN DEFECTS
(GARANTIE DES VICES CACHES) ; (B) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS ; (C) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE ; (D) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY, WHETHER CONTRACTUAL OR DELICTUAL AND WHETHER OR NOT ARISING FROM THE
SELLER’S NEGLIGENCE, ACTUAL OR IMPUTED ; AND (E) ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY SELLER PARTS, PRODUCTS
AND/OR SERVICES. THE SELLER SHALL HAVE NO OBLIGATION OR LIABILITY, HOWSOEVER
ARISING, FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL,
OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY SELLER PARTS, PRODUCTS AND/OR
SERVICES DELIVERED UNDER THESE TERMS.

 

FOR THE PURPOSES OF SECTIONS 7, 8 AND 9, “THE SELLER” SHALL INCLUDE THE SELLER,
ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES, AND ANY OF THEIR
RESPECTIVE INSURERS.

 

IN NO EVENT SHALL THE SELLER BE LIABLE FOR INFRINGEMENT OF PATENTS OR ANY
INDUSTRIAL OR INTELLECTUAL OR OTHER SIMILAR PROPRIETARY RIGHTS UNDER THESE
TERMS.

 

8INDEMNIFICATION

 

Indemnities Relating to Ground Training

 

“Ground Training” means all training courses performed in classrooms, full
flight simulator sessions, field trips and any other Products and Services
provided to the Customer on the ground, which are not Training Services on
Aircraft.

 

The Seller shall, except in the case of wilful misconduct and/or gross
negligence of the Customer, its directors, officers, agents, subcontractors and
employees, be solely liable for and shall indemnify and hold harmless the
Customer, its directors, officers, agents and employees from and against all
liabilities, claims, damages, costs and expenses incident thereto or incident to
successfully establishing the right to indemnification (including legal expenses
and attorney fees) in respect of loss of or damage to the Seller’s property
and/or injury to, or death of, the directors, officers, agents or employees of
the Seller and/or from and against all liabilities, claims, damages, costs and
expenses incident thereto or incident to successfully establishing the right to
indemnification (including legal expenses and attorney fees) for any loss or
damage caused by the Seller to third parties, arising out of, caused by or in
any way connected with any Ground Training.

 

The Customer shall, except in the case of wilful misconduct and gross negligence
of the Seller, be solely liable for and shall indemnify and hold harmless the
Seller from and against all liabilities, claims, damages, costs and expenses
(including legal expenses and attorney fees) in respect of loss of or damage to
the Customer’s property and/or injury to or death of the directors, officers,
agents or employees of the Customer and/or from and against all liabilities,
claims, damages, costs and expenses incident thereto or incident to successfully
establishing the right to indemnification (including legal expenses and attorney
fees) for any loss or damage caused by the Customer to third parties arising out
of, caused by or in any way connected with any Ground Training.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 27/32

 

 

Indemnities Relating to Training Services on Aircraft

 

“Training Services on Aircraft” means all training courses, flight training,
line training, flight assistance, line assistance, maintenance training or
training support in connection with any aircraft and provided to the Customer.

 

The Customer shall, except in the case of wilful misconduct and gross negligence
of the Seller, be solely liable for and shall indemnify and hold harmless the
Seller from and against all liabilities, claims, damages, costs and expenses
incident thereto or incident to successfully establishing the right to
indemnification (including legal expenses and attorney fees), for injury to or
death of any person (including any of the Customer’s directors, officers, agents
and employees utilising such Training Services on Aircraft, but not directors,
officers, agents and employees of the Seller) and/or for loss of or damage to
any property (including the aircraft in connection with which the Training
Services on Aircraft are performed) and/or for loss of use thereof, howsoever
arising out of, caused by or in any way connected with any Training Services on
Aircraft.

 

The above indemnity shall not apply with respect to the Seller’s legal liability
towards any person other than the Customer, its directors, officers, agents or
employees arising out of an accident caused solely by a product defect in the
aircraft delivered to and accepted by the Customer.

 

Indemnities Relating to Seller Representatives Services

 

“Seller Representatives Services” means all assignments to the Customer at its
premises of mechanics, avionic engineers, spares specialists and/or other
specialists on a medium to long-term basis.

 

The Customer shall, except in the case of wilful misconduct and gross negligence
of the Seller, be solely liable for and shall indemnify and hold harmless the
Seller, from and against all liabilities, claims, damages, costs and expenses
incident thereto or incident to successfully establishing the right to
indemnification (including legal expenses and attorney fees) for all injuries to
or death of persons (excepting injuries to, or death, of the Seller’s
representatives) and for loss or damage to property and/or loss of use thereof
howsoever arising out of or in connection with any Seller Representatives
Services.

 

The Seller shall, except in the case of wilful misconduct and/or gross
negligence of the Customer, its directors, officers, agents, subcontractors
and/or employees, be solely liable for and shall indemnify and hold harmless the
Customer, its directors, officers, agents and employees from and against all
liabilities, claims, damages, costs and expenses incident thereto or incident to
successfully establishing the right to indemnification (including legal expenses
and attorney fees) for all injuries to, or death of, the Seller’s
representatives in connection with any Seller Representatives Services.

 

Indemnities Relating to Engineering and Technical Assistance Services

 

“Engineering and Technical Assistance Services” means all engineering and
technical assistance services provided by the Seller to the Customer.

 

The Customer shall, except in the case of wilful misconduct and gross negligence
of the Seller, be solely liable for and shall or shall cause the Operator/Owner
to indemnify and hold harmless the Seller, from and against all liabilities,
claims, damages, costs and expenses incident thereto or incident to successfully
establishing the right to indemnification (including legal expenses and attorney
fees), for injury to or death of any person (excluding directors, officers,
agents and employees of the Seller) and/or for loss of or damage to any property
(including the aircraft on which the Services are performed) and/or for loss of
use thereof arising out of, caused by or in any way connected with any
Engineering and Technical Assistance Services.

 

Indemnities Relating to Software

 

Indemnities related to the supply of software shall be governed by the terms and
conditions stated in the “End-User License for Airbus Software” available in the
CSC.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 28/32

 

 

Indemnities relating to Products and Services, other than those stated in the
previous indemnities provisions of this clause 8

 

The Customer shall, except in the case of wilful misconduct and/or gross
negligence of the Seller, be solely liable for and shall indemnify and hold
harmless the Seller, from and against all liabilities, claims, damages, costs
and expenses incident thereto or incident to successfully establishing the right
to indemnification (including legal expenses and attorney fees) for injury to or
death of any person (excluding the directors, officers, agents or employees of
the Seller) and/or for loss of and/or damage to any property (including the
aircraft in connection with which the Products and Services are provided) and/or
for loss of use thereof arising out of, caused by or in any way connected with
any Products and Services

 

9INSURANCE

 

The Customer shall maintain adequate insurance with respect to the undertakings
of the Customer in this Section 9 and shall provide, upon the Seller’s request,
certificates of insurance from the Customer’s insurance company, in English,
evidencing such insurance coverage, in a form acceptable to the Seller.

 

For all periods where Services are performed on aircraft, the Customer shall
cause the Seller, its Affiliates, their respective sub-contractors, the
assignees of each of the foregoing and their respective directors, officers,
employees and agents and their respective insurers to be named as additional
insured under the Customer’s Comprehensive Aviation Legal Liability insurance
policies, including War Risks and Allied Perils (such insurance shall include
the AVN52E Extended Coverage Endorsement (aviation liabilities) or any further
Endorsement replacing AVN52E as may be available as well as coverage in respect
of War and Allied Perils Third Parties Legal Liabilities insurance) to the
extent of the Customer’s undertaking hereunder.

 

With respect to the Customer’s Hull All Risks and Hull War Risks and Allied
Perils insurance, the Customer shall cause the insurers of the Customer’s hull
insurance policies to waive all rights of subrogation against the Seller, its
Affiliates, their respective sub-contractors, the assignees of each of the
foregoing and their respective directors, officers, employees and agents and
their respective insurers to the extent of the Customer’s undertaking hereunder.

 

Any applicable deductible shall be borne by the Customer with respect to the
above policies. The Customer shall furnish to the Seller, not less than seven
(7) working days prior to the start of any Services performed on aircraft, a
certificate of insurance compliant with the above provisions and certifying that
such policies have been endorsed as follows: (i) the Customer’s policies shall
be primary and non-contributory to any insurance maintained by the Seller; (ii)
such insurance shall not become ineffective, cancelled, or coverage decreased or
materially changed except on seven (7) days’ prior written notice thereof to the
Seller ; and (iii) under any such cover, all rights of subrogation against the
Seller have been waived to the extent of the Customer’s undertaking hereunder.

 

Should the Customer not be the Operator/Owner, the Customer shall ensure that
the Operator/Owner complies with all obligations specified in connection with
the above insurance requirements.

 

“Operator/Owner” means the operator and/or the owner, as applicable, of the
aircraft on which the Service is performed or for installation in, or with
respect to, which a Product is delivered.

 

10SOFTWARE

 

In the event that Products and Services to be supplied to the Customer include
the provision of software, it is hereby agreed that the “End-User License for
Airbus’ Software”, published in the CSC shall govern the use of said software.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 29/32

 

 

11CONFIDENTIAL AND PROPRIETARY INFORMATION

 

All proprietary information contained in the Products and Services and their
respective documentation, including but not limited to patent, copyright,
drawings, formulae, data, model, descriptions studies, codes and/or other
information relating to the design, assembly, composition, manufacture,
performance, application, or operation of the Products and Services, and/or any
information marked as “Proprietary”, “Confidential” or with some other similar
marking or denomination or all information that the Customer knows or should
reasonably know is confidential (collectively the “Confidential Information”)
are and will remain the exclusive property of the Seller and/or its Affiliates
as the case may be. Those proprietary rights will also apply to any translation
into a language or languages or media that may be performed or caused to be
performed by the Customer, if so authorised by the Seller.

 

The supply of the Confidential Information will not be construed as a further
right for the Customer to design or manufacture any aircraft or part thereof or
spare part. Whenever the Seller authorises the Customer to manufacture certain
items, such authorisation shall not be construed as express or implicit approval
of the Customer and/or of such manufactured items.

 

The Customer shall limit access to Confidential Information to its employees
solely having a need to know and shall not use it for any other purposes than
those for which the Confidential Information has been communicated.

 

Confidential Information is supplied to the Customer for the sole use of the
Customer who shall not disclose it or any part thereof to any third party
without the prior written consent of the Seller, save as permitted herein.
Nevertheless, when disclosure of Confidential Information is required pursuant
to any mandatory government or legal requirement imposed upon the Customer, the
Customer shall give the Seller prompt notice of any such request for disclosure,
in due time, so that the Seller may seek an appropriate protective order.

 

The Customer shall protect the Confidential Information with, at least, the same
degree of care as it uses to protect its own Confidential Information, but in no
instance shall such standard be less than reasonable care for highly sensitive
data.

 

Data pertaining to the operation, maintenance, configuration and/or modification
of aircraft that are made available to the Seller in the frame of the supply of
the Products and Services can be shared by the Seller with its Affiliates,
suppliers, co-contractors, partners, advisors and agents, bound by
confidentiality obligations, who can, as can the Seller, and until otherwise
notified by the Customer by registered mail to the Seller,  use, analyse,
aggregate, process, duplicate, transfer, modify, combine those data with other
data and develop derivative works with such data, including for other purposes
than the provision of the Products and Services. The provision of data to the
Seller shall not be construed as relieving the Customer from any liability with
respect to the aircraft, notably their operation, maintenance, airworthiness and
with respect to the use of the data generated by such aircraft. Subject to
applicable laws, regulations and contracts, the Seller shall in particular be
under no obligation to analyse any data and/or make reports to the Customer, the
operator and/or the owner of the aircraft.

 

12COMPLIANCE WITH LAWS RULES AND REGULATIONS

 

The Customer represents and warrants that it complies, and covenants that it
will comply and will cause its affiliates, employees and agents involved with
the transactions contemplated hereby to comply, with all applicable laws, rules
and regulations in force and will not take, or omit to take, any action that
would subject the Seller to liability under such laws rules and regulations. For
the purposes of this Section, such laws, rules and regulations include, but are
not limited to: (i) the Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed under the auspices of
the OECD on December 17, 1997,and ratified by France, and, in particular, the
prohibitions, obligations and sanctions provided for in the Convention, (ii) the
laws, regulations, orders, decisions and other provisions having the force of
law implementing the Convention, (iii) any other similar laws, regulations,
orders, decisions and other provisions having the force of law, and (iv) laws,
regulations, orders, decisions and other provisions having the force of
law whose aim is to combat bribery, money laundering and corruption.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 30/32

 

 

13EXPORT CONTROL LAWS AND REGULATIONS

 

The Customer acknowledges that the Products, including but not limited to
commodities, technology and software, and/or Services to be provided by the
Seller under the Terms may be subject to export control laws and regulations,
and any supply or use of such Products and/or Services contrary to such laws and
regulations is prohibited.

The Customer shall indemnify and hold the Seller harmless against any losses,
damages, fees or monetary sanctions imposed as a result of Customer’s failure to
comply with any applicable export control law or regulation.

 

14FORCE MAJEURE

 

The Seller shall not be responsible for any delays or interruption in the
performance or non-performance or incorrect performance of any Binding Order and
more generally of any of its obligations hereunder due to any event which is
beyond the Seller’s control, including but not limited to: acts of God or the
public enemy, natural disasters, fires, floods, explosions or earthquakes,
serious accidents, total or constructive total loss; any law, decision,
regulation, directive or other act of any government or of the EC authorities or
of any department, commission, board, bureau, agency, court; any regulation or
order affecting the supply of Products and Services ; war, riots, failure of
transportation, strikes or labour troubles causing cessation, slowdown or
interruption of work, delay after due and timely diligence to procure materials,
accessories, software, equipment, parts and documentation.

 

15ASSIGNMENT

 

The Customer shall not assign an Order or any interest therein or any rights
thereunder (including the right to receive delivery) without the prior written
consent of the Seller. The Seller shall be entitled to assign or transfer all or
part of any Binding Order to any Affiliate, without further formalities and
without remaining liability as from the assignment or transfer date.

 

16SEVERABILITY

 

Any provision of the Terms that is prohibited by or unlawful or unenforceable
under any applicable mandatory law actually applied by any court of competent
jurisdiction shall, to the extent required by such law, be severed from the
Terms and rendered ineffective so far as is possible without modifying the
remaining provisions. The Parties agree to replace, so far as practicable, any
provision which is prohibited, unlawful or unenforceable with another provision
having substantially the same effect (in its legal and commercial content) as
the invalid provision, but which is not prohibited, unlawful or unenforceable.
The invalidity in whole or in part of any provisions of the Terms shall not void
or affect the validity of any other provision.

 

17NO WAIVER

 

The failure of either Party to enforce at any time any of the Terms or to
require performance of the same by the other Party shall in no way be construed
to be a present or future waiver of the relevant Terms.

 

18GOVERNING LAW

 

The Terms shall be governed by, subject to and construed and the performance
thereof shall be determined in accordance with the laws of France. Any dispute
arising out of the Terms shall be submitted to the exclusive jurisdiction of the
commercial courts of Paris, France.

 

Issue April 2017

 

Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 31/32

 

 

APPENDIX H

 

CUSTOMER’S INPUT DATA FOLLOW-UP

 

**CONFIDENTIAL INFORMATION - REDACTED**11

 

 



 

11 Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



Turnkey Agreement
AIRCOM ref CT1802797April 2018
Page 32/32

 